

Exhibit 10.1
 
 
 
 
 
 
NOTE REPURCHASE AGREEMENT




CINCINNATI BELL INC.




Senior Subordinated Discount Notes Due 2009




August 5, 2005


--------------------------------------------------------------------------------



NOTE REPURCHASE AGREEMENT




August 5, 2005


GS Mezzanine Partners II, L.P.
GS Mezzanine Partners II Offshore, L.P.
85 Broad Street
New York, New York 10004
Goldman Sachs Direct Investment Fund 2000, L.P.
Goldman, Sachs & Co.
GS Capital Partners 2000, L.P.
GS Capital Partners 2000 Offshore, L.P.
GS Capital Partners 2000 GmbH & Co. Beteiligungs KG
GS Capital Partners 2000 Employee Fund, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
   
Dover Capital Management 2 LLC
c/o Falcon Investment Group
4350 Von Karman Ave.
Suite 400
Newport Beach, CA 92660-2007
TCW/Crescent Mezzanine Partners III, L.P.
TCW/Crescent Mezzanine Trust III
TCW/Crescent Mezzanine Partners III Netherlands, L.P.
c/o TCW/Crescent Mezzanine LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
   
C-Squared CDO Ltd.
c/o TCW/Crescent Mezzanine LLC
200 Park Avenue, 22nd Floor
New York, New York 10166
Western and Southern Life Insurance Company
c/o Fort Washington Investment Advisers
420 East 4th Street
Cincinnati, Ohio 45202
   
Oak Hill Securities Fund, L.P.
Oak Hill Securities Fund II, L.P.
Oak Hill Credit Partners I, Limited
Oak Hill Credit Partners II, Limited
c/o Oak Hill Advisors, L.P.
201 Main Street, Suite 2600
Fort Worth, Texas 76102
Lerner Enterprises, L.P.
P&PK Family Limited Partnership
Cardinal Investment Partners I, L.P.
c/o Oak Hill Advisors, L.P.
201 Main Street, Suite 2600
Fort Worth, Texas 76102
   
Hare & Co., as nominee for
Goldman, Sachs & Co.
c/o The Bank of New York
P.O. Box 11203
New York, New York 10286
Hare & Co., as nomiee for
Oakhill Securities Fund II, L.P.
100 Church Street 7th Floor
New York, New York 10286



Ladies and Gentlemen:
 
  Cincinnati Bell Inc. (f/k/a Broadwing Inc.), an Ohio corporation (the
“Company”), proposes to repurchase (the “Repurchase”), subject to terms and
conditions set forth in this Note Repurchase Agreement (the “Agreement”), from
the several holders listed in Schedule A hereto (collectively, the “Holders”)
$441,628,051.27 aggregate principal amount at maturity of the Company’s
outstanding Senior Subordinated Discount Notes due 2009 (the “Notes”). The
Holders constitute all of the holders of the outstanding Notes.

1

--------------------------------------------------------------------------------



  The Notes were issued pursuant to an Indenture (the “Indenture”) dated as of
March 26, 2003, as amended to the date hereof, by and among the Company, the
subsidiary guarantors party thereto and The Bank of New York, as Trustee. In
connection with the Repurchase, the Company is also soliciting consents from the
Holders to amend the Purchase Agreement (the “Purchase Agreement”) dated as of
December 9, 2002, as amended to the date hereof, by and among the Company and
the purchasers listed on the signature pages thereto to delete Section 5(b) and
each of Section 9 and 10 therefrom (collectively, the “Proposed Amendments”). As
used herein, the term “Closing Date” shall mean the business day of the
satisfaction or waiver of the conditions set forth below in Section 5 or such
other day as the Company and the Holders shall agree.
 
  In consideration of the mutual agreements hereinafter set forth, and for other
good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the Company and each of the Holders agree as follows:
 
  1. Representations and Warranties of the Company. The Company represents and
warrants to each of the Holders (i) that the Repurchase has been duly authorized
and (ii) that this Agreement has been duly authorized, executed and delivered by
the Company and, upon the due execution and delivery by each of the Holders,
will constitute a valid and legally binding agreement of the Company,
enforceable in accordance with its terms.
 
  2.  Representations and Warranties of the Holders. Each Holder severally
represents and warrants to the Company that (i) such Holder has full power and
authority to enter into this Agreement and to sell, assign and transfer the
aggregate principal amount at maturity of the Notes set forth opposite the name
of such Holder on Schedule A hereto; (ii) such Holder has good and valid title,
free and clear of all liens, restrictions, charges and encumbrances to the
aggregate principal amount at maturity of the Notes set forth opposite the name
of such Holder on Schedule A hereto; (iii) when such Notes are accepted for
purchase and payment by the Company, the Company will acquire good and valuable
title thereto, free and clear of all liens, restrictions, charges and
encumbrances and not subject to any adverse claim or right; (iv) such Holder has
full power and authority to deliver a consent to the Proposed Amendments; (v)
this Agreement has been duly authorized, executed and delivered by such Holder
and, upon the due execution and delivery by the Company, this Agreement will
constitute a valid and legally binding agreement of such Holder, enforceable in
accordance with its terms; (vi) such Holder is a sophisticated investor and has
made the decision to sell the Notes to the Company independently, based upon its
analysis of available information and without reliance on the Company; (vii)
such Holder has sufficient information concerning the Company and the Notes and
sufficient experience in business, financial and investment matters to be able
to evaluate the merits and risks involved with the Repurchase and to make an
informed decision with respect to the Repurchase; and (viii) such Holder has had
the opportunity to consult with such legal, financial and other advisors as it
deems appropriate with respect to the Repurchase.

2

--------------------------------------------------------------------------------



  3. Purchase and Sale of the Notes. On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein set forth, each Holder agrees, severally and not jointly, to
sell to the Company on the Closing Date, and the Company agrees to purchase from
each Holder, all right, title and interest in and to the Notes, in the
respective principal amount at maturity of the Notes set forth opposite each
such Holder’s name on Schedule A hereto, at a purchase price based upon the date
of the Closing Date as set forth on Schedule B hereto. In the event that the
date of the Closing Date is not set forth on Schedule B, the Company and each of
the Holders agree to use reasonable efforts to agree on a purchase price for the
Notes for the actual date of the Closing Date using the same methodology used to
prepare Schedule B.


  4. Delivery of and Payment for the Notes. Delivery of and payment for the
Notes shall be made on the Closing Date at the offices of Cravath, Swaine and
Moore LLP, 825 Eighth Avenue, New York, New York 10019, or at such other place
as shall be agreed upon by the Holders and the Company. On the Closing Date, the
Company shall, subject to the terms and conditions of this Agreement, pay the
purchase price for the Notes by wire transfer of immediately available funds to
each Holder in accordance with the written instructions theretofore provided by
each Holder. If at the Closing Date the Company shall fail to pay the purchase
price as provided in Section 3 (other than as a result of any Holder failing to
comply with the terms hereof) or any Holder does not sell its Notes due to the
condition specified below in Section 6 not having been fulfilled, then such
Holder shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Holder may have by reason of
such failure or such nonfulfillment.


  5. Conditions to the Company’s Obligation to Repurchase. The obligation of the
Company to repurchase and pay for the Notes on the Closing Date will be subject
to (i) the valid delivery on the Closing Date, by each Holder listed on Schedule
A hereto, of the aggregate principal amount at maturity of the Notes set forth
opposite the name of each such Holder on Schedule A hereto with such
endorsements or other instruments of transfer as requested by the Company; (ii)
the receipt by the Company of net proceeds from new borrowings in an amount
sufficient to provide all of the funds necessary to finance the Repurchase at
the purchase price set forth in Section 3 and on terms and conditions
satisfactory in all respects to the Company; and (iii) the accuracy of the
representations and warranties of the Holders in all material respects.


  6. Conditions to the Holders’ Obligation to Surrender Notes and to Consent to
the Proposed Amendments. The obligation of each Holder to surrender the
principal amount at maturity of the Notes set forth opposite each such Holder’s
name on Schedule A hereto and the effectiveness of the Proposed Amendments will
be subject to the Company accepting all of the Notes for payment and offering
payment therefor on the Closing Date.


  7. Consent to the Proposed Amendments. Each Holder agrees and acknowledges
that by executing and delivering this Agreement, such Holder makes and

3

--------------------------------------------------------------------------------



provides a consent to the Proposed Amendments, such consent to become effective
upon the acceptance for purchase by the Company of the Notes and offering
payment therefor in accordance with the terms and conditions hereof.


  8. Further Agreements of the Holders. (a) Subject to, and effective upon the
acceptance for purchase and payment for the Notes and further subject to the
provisions of Section 8(c) below, each Holder waives any and all rights with
respect to the Notes (including without limitation, any rights set forth in the
Indenture or Purchase Agreement) and releases and discharges the Company from
any and all claims such Holder may have now, or may have in the future, arising
out of, or related to, the Notes, including without limitation, any claims that
such Holder is entitled to receive additional principal or interest payments
with respect to the Notes after the date of such acceptance for repurchase and
payment for the Notes.


  (b) Upon the Company’s request, each Holder shall execute and deliver any
additional instruments of transfer deemed by the Company to be necessary or
desirable to complete the sale, assignment and transfer of the Notes to the
Company.


  (c) If any payment by the Company to any of the Holders shall be recovered
from, or repaid by, such Holder, in whole or in part, in any bankruptcy,
insolvency or similar proceeding instituted by or against the Company or any of
its subsidiaries or pursuant to the subordination provisions contained in the
Indenture, then the Company’s liability for such payment (and the guarantee
thereof by the guarantors of the Notes) shall be reinstated, all waivers set
forth in Section 8(a) and the consent to the Proposed Amendments shall be
automatically rescinded and the Purchase Agreement and the Indenture shall be
reinstated with respect to such payment and shall continue in full force and
effect until such time as such payment is indefeasibly made in cash to such
Holder.


  9. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing and delivered in person or overnight courier service, mailed
by first-class mail addressed as follows or delivered via facsimile
transmission:
 
  if to the Holders:
 
  The Bank of New York
  101 Barclay Street - 8W
  New York, New York 10286
  (facsimile no.: (212) 815-5704/5707)
  Attention: Corporate Trust Administration
 
  with copies to:
 
  Fried, Frank, Harris, Shriver & Jacobson LLP
  One New York Plaza
  New York, New York 10004
 
4

--------------------------------------------------------------------------------



  (facsimile no.: (212) 859-8586)
  Attention: Emil Buchman, Esq.
 
  if to the Company:
 
  Cincinnati Bell Inc.
  201 East Fourth Street
  Cincinnati, OH 45202
  (facsimile no.: (513) 397-4177)
  Attention: Mark Peterson
 
  with copies to:
 
  Cravath, Swaine & Moore LLP
  825 Eighth Avenue
  New York, NY 10019
  (facsimile no.: (212) 474-3700)
  Attention: William V. Fogg, Esq.
 
  The Company or the Holders, by notice to the other party, may designate
additional or different addresses for subsequent notices or communications.
 
  10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


  11. Survival of Certain Representations and Agreements. The respective
representations and warranties of the Company and each Holder set forth in
Section 1 and Section 2 of this Agreement and the agreements of each Holder set
forth in Section 8 of this Agreement shall survive the delivery of and payment
for the Notes and shall remain in full force and effect, regardless, without
limitation, of any termination of this Agreement or consummation of the
Repurchase.


  12. Termination. In the event that the financing condition set forth in clause
(ii) of Section 5 is not satisfied or waived by the Company on or before
September 15, 2005 (or such later date as may be agreed to by the Company and
the Holders), then the Company’s obligation to purchase the Notes shall
automatically terminate.


  13. No Assignments. This Agreement is intended to be solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto. This Agreement
may not be assigned or otherwise transferred by any of the Holders without the
prior written consent of the Company.

5

--------------------------------------------------------------------------------



  14.  Successors. All agreements of the Company in this Agreement shall bind
its successors. All agreements of the Holders shall bind each of their
respective successors.


  15. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.
 
  16. Entire Agreement and Amendments. This Agreement represents the entire
agreement of the parties hereto and supersedes all prior agreements and
understandings, oral or written, if any, relating to the transactions
contemplated in this Agreement. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


  17. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
[signature pages follow]

6

--------------------------------------------------------------------------------



  If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement between the Company and the several Holders in
accordance with its terms and conditions.
 
 
    Very truly yours,
 
    CINCINNATI BELL INC.
    (F/K/A BROADWING INC.),
       
by
 /s/ Mark Peterson  
Name: Mark Peterson
 
Title:   Vice President - Treasurer

 
 
Agreed to and accepted by:
 
GS MEZZANINE PARTNERS II, L.P.,
       
by
GS Mezzanine Advisors II, L.L.C.,
its general partner
       
by
 /s/ Katherine B. Enquist  
Name: Katherine B. Enquist
 
Title:   Vice President





Agreed to and accepted by:
 
GS MEZZANINE PARTNERS II
   OFFSHORE, L.P.,
       
by
GS Mezzanine Advisors II, L.L.C.,
its general partner
       
by
 /s/ Katherine B. Enquist  
Name: Katherine B. Enquist
 
Title:   Vice President




7

--------------------------------------------------------------------------------





Agreed to and accepted by:
 
GOLDMAN SACHS DIRECT
   INVESTMENT FUND 2000, L.P.,
       
by
GS Employee Funds 2000 GP, L.L.C.,
its general partner
       
by
 /s/ Katherine B. Enquist  
Name: Katherine B. Enquist
 
Title:   Vice President





Agreed to and accepted by:
 
GOLDMAN, SACHS & Co.,
       
by
 /s/ Richard Katz  
Name: Richard Katz
 
Title:   Managing Director





Agreed to and accepted by:
 
GS CAPITAL PARTNERS 2000, L.P.,
       
by
GS Advisors 2000, L.L.C.,
its general partner
       
by
 /s/ Katherine B. Enquist  
Name: Katherine B. Enquist
 
Title:   Vice President





Agreed to and accepted by:
 
GS CAPITAL PARTNERS 2000
   OFFSHORE, L.P.,
       
by
GS Advisors 2000, L.L.C.,
its general partner
       
by
 /s/ Katherine B. Enquist  
Name: Katherine B. Enquist
 
Title:   Vice President




8

--------------------------------------------------------------------------------







Agreed to and accepted by:
 
GS CAPITAL PARTNERS 2000,
   GmbH & CO. BETEILIGUNGS KG,
       
by
Goldman Sachs Management GP
GmbH, its general partner
       
by
 /s/ Katherine B. Enquist  
Name: Katherine B. Enquist
 
Title:   Managing Director





Agreed to and accepted by:
 
GS CAPITAL PARTNERS 2000,
   EMPLOYEE FUND, L.P.,
       
by
GS Employee Funds 2000, GP, L.L.C.,
its general partner
       
by
 /s/ Katherine B. Enquist  
Name: Katherine B. Enquist
 
Title:   Vice President





Agreed to and accepted by:
 
TCW/CRESCENT MEZZANINE
   PARTNERS III, L.P.
TCW/CRESCENT MEZZANINE TRUST III
TCW/CRESCENT MEZZANINE
   PARTNERS III NETHERLANDS, L.P.,
       
by
TCW/Crescent Mezzanine Management III, L.L.C., its investment manager
       
by
TCW Asset Management Company, its sub-advisor
       
by
 /s/ Timothy P. Costello  
Name: Timothy P. Costello
 
Title:   Managing Director




9

--------------------------------------------------------------------------------







Agreed to and accepted by:
 
WESTERN AND SOUTHERN LIFE
   INSURANCE COMPANY,
       
by
 /s/ Nicholas P. Jargen  
Name: Nicholas P. Jargen
 
Title:   Senior Vice President
     
by
 /s/ Jonathan D. Niemeyer  
Name: Jonathan D. Niemeyer
 
Title:   Vice President





Agreed to and accepted by:
 
OAKHILL SECURITIES FUND, L.P.,
       
by
Oak Hill Securities GenPar, L.P.,
its general partner
       
by
Oak Hill Securities MGP, Inc.,
its general partner
       
by
 /s/ Scott Krase  
Name: Scott Krase
 
Title:   Vice President





Agreed to and accepted by:
 
OAK HILL SECURITIES FUND II, L.P.,
       
by
Oak Hill Securities GenPar II, L.P.,
its general partner
       
by
Oak Hill Securities MGP II, Inc.,
its general partner
       
by
 /s/ Scott Krase  
Name: Scott Krase
 
Title:   Vice President




10

--------------------------------------------------------------------------------





Agreed to and accepted by:
 
OAK HILL CREDIT PARTNERS I,
   LIMITED,
       
by
Oak Hill CLO Management I, LLC,
as investment manager
       
by
 /s/ Scott Krase  
Name: Scott Krase
 
Title:   Authorized Person





Agreed to and accepted by:
 
OAK HILL CREDIT PARTNERS II,
   LIMITED,
       
by
Oak Hill CLO Management II, LLC,
as investment manager
       
by
 /s/ Scott Krase  
Name: Scott Krase
 
Title:   Authorized Person





Agreed to and accepted by:
 
DOVER CAPITAL MANAGEMENT 2 LLC,
       
by
 /s/ Richard Meagle  
Name: Richard Meagle
 
Title:   Manager





Agreed to and accepted by:
 
C-SQUARED CDO LTD.,
       
by
TCW Advisors, Inc., as its portfolio manager
       
by
 /s/ Jean-Marc Chapus  
Name: Jean-Marc Chapus
 
Title:   President

       
by
 /s/ Michael K. Parks  
Name: Michael K. Parks
 
Title:   Managing Director

 
 

 

11

--------------------------------------------------------------------------------





Agreed to and accepted by:
 
OAK HILL ADVISORS, L.P.,
   as advisor and attorney-in-fact to Lerner
   Enterprises, L.P.,
       
by
 /s/ Scott Krase  
Name: Scott Krase
 
Title:   Authorized Person





Agreed to and accepted by:
 
OAK HILL ADVISORS, L.P.,
   as advisor and attorney-in-fact to P&PK
   Family Ltd. Partnership,
       
by
 /s/ Scott Krase  
Name: Scott Krase
 
Title:   Authorized Person





Agreed to and accepted by:
 
OAK HILL ADVISORS, L.P.,
   as advisor and attorney-in-fact to
   CARDINAL INVESTMENT PARTNERS
   I, L.P.,
       
by
 /s/ Scott Krase  
Name: Scott Krase
 
Title:   Authorized Person




12

--------------------------------------------------------------------------------





Agreed to and accepted by:
 
HARE & CO.,
   as nominee for
   GOLDMAN, SACHS & CO.
       
by
 /s/ Ray Cestaro  
Name: Ray Cestaro
 
Title:   Vice President





Agreed to and accepted by:
 
HARE & CO.,
   as nominee for
   OAKHILL SECURITIES FUND II, L.P.
       
by
 /s/ Ray Cestaro  
Name: Ray Cestaro
 
Title:   Vice President




13

--------------------------------------------------------------------------------



SCHEDULE A




Holder
 
Principal
Amount at Maturity
of Notes Owned
         
GS Mezzanine Partners II, L.P.
 
$
87,022,176.61
 
GS Mezzanine Partners II Offshore, L.P.
 
$
26,539,322.29
 
Goldman Sachs Direct Investment Fund 2000, L.P.  
 
$
11,356,149.89
 
Goldman, Sachs & Co.
 
$
35,330,244.10
 
GS Capital Partners 2000, L.P.
 
$
65,921,188.32
 
GS Capital Partners 2000 Offshore, L.P.
 
$
23,952,643.71
 
GS Capital Partners 2000 GmbH & Co. Beteiligungs KG
 
$
2,755,759.04
 
GS Capital Partners 2000 Employee Fund, L.P.
 
$
20,931,907.84
 
TCW/Crescent Mezzanine Partners III, L.P.
 
$
51,140,528.34
 
TCW/Crescent Mezzanine Trust III
 
$
7,966,970.04
 
TCW/Crescent Mezzanine Partners III Netherlands, L.P.
 
$
2,089,531.58
 
Western and Southern Life Insurance Company
 
$
22,712,299.78
 
Oak Hill Securities Fund, L.P.
 
$
3,154,486.08
 
Oak Hill Securities Fund II, L.P.
 
$
6,308,972.16
 
Oak Hill Credit Partners I, Limited
 
$
8,832,561.03
 
Oak Hill Credit Partners II, Limited
 
$
6,939,869.38
 
Dover Capital Management 2 LLC
 
$
5,678,074.94
 
C-Squared CDO Ltd.
 
$
1,261,794.43
 
Lerner Enterprises, L.P.
 
$
11,356,149.89
 
P&PK Family Limited Partnership
 
$
1,261,794.43
 
Cardinal Investment Partners I, L.P.
 
$
3,785,383.30
 
Hare & Co., as nominee for Goldman, Sachs & Co.
 
$
32,806,655.24
 
Hare & Co., as nominee for Oakhill Securities Fund II, L.P.
 
$
2,523,588.85
           
Total
 
$
441,628,051.27
 





--------------------------------------------------------------------------------



SCHEDULE B




Closing Date
 
Aggregate Purchase Price
     
August 15, 2005
 
$446,828,526
August 16, 2005
 
$446,889,827
August 17, 2005
 
$446,951,136
August 18, 2005
 
$447,012,453
August 19, 2005
 
$447,073,779
     
August 22, 2005
 
$447,257,807
August 23, 2005
 
$447,319,167
August 24, 2005
 
$447,380,535
August 25, 2005
 
$447,441,911
August 26, 2005
 
$447,503,296
     
August 29, 2005
 
$447,687,501
August 30, 2005
 
$447,752,080
August 31, 2005
 
$447,752,080
September 1, 2005
 
$447,810,347
September 2, 2005
 
$447,871,782